Election/Restrictions
A telephone call was made to applicant’s representative Mr. Bradley Lytle (REG. No. 40, 073) on 01/20/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
3.	 Invention I (Group I): consists of claims 1 & 12-1 which are directed to a beam failure detection to select a candidate beam based on quality indexes.
	Claim 1 is directed to an electronic apparatus for wireless communications, comprising: processing circuitry, configured to:
	perform beam failure detection on a currently serving beam using a first quality index of a beam; and
	select a candidate beam from among other beams using the first quality index of the beam and a second quality index of the beam which is different from the first quality index, the candidate beam being used for beam recovery after beam failure.
	Classified in CPC: H04B7/0639, H04B7/0695 & H04B7/088.
4.	Invention II (Group II): consists of claims 17-29 which are directed to detect a beam quality of a serving beam to predict a time window and size of the time window.
	Claim 1 is directed to an electronic apparatus for wireless communications, comprising: processing circuitry, configured to: detect beam quality of a currently serving beam; and start a prediction window when the detected beam quality is within a particular range, and evaluate the beam quality of the currently serving beam within the prediction window.
	Classified in CPC: H04W74/004, H04W74/19, H04W72/046.
5.	The inventions are distinct, each from the other because of the following reasons:
performing carrier sensing in the MCCA slot and synchronize and align the baseline MCCA slots of multiple LAA cells managed by the eNB. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.
Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
A telephone call was made to Wesley L. Austin on July 11, 2017 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 

Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469